—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the father appeals from an order of disposition of the Family Court, Rock-land County (Warren, J.), dated June 7, 1995, which, after a fact-finding hearing, found the children to be permanently neglected and committed them to the guardianship and custody of the Rockland County Department of Social Services, and terminated his parental rights.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the father’s contention, the petitioner agency met its burden of establishing by clear and convincing evidence that, despite its diligent efforts to strengthen the parental relationship, he has permanently neglected his children by failing to plan for their future (see, Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136, 140; Matter of Sheila G., 61 NY2d 368, 373).
We have considered the father’s remaining contention and *602find it to be without merit. Thompson, J. P., Santucci, Friedmann and Luciano, JJ., concur.